Citation Nr: 1141574	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  95-08 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of left ulna and radius fractures (left forearm disability).  

2. Entitlement to an increase in the "staged" (0 percent prior to August 30, 2002 and 10 percent from that date) ratings assigned for left neck scars.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to December 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1994 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a hearing before a hearing officer at the RO by correspondence in September 1994 and February 1995; he withdrew the request by correspondence in March 1995.  In October 2003 the Board remanded the case for additional development.  

An interim (March 2011) rating decision granted service connection for low back and right knee disabilities rated 10 percent and for a left shoulder disability rated 20 percent, all effective February 4, 1993.  Hence those issues are no longer before the Board.  That rating decision also granted service connection (and a separate 20 percent rating) for left ulnar nerve neuropathy as secondary to the service-connected left ulna and radius fracture residuals, and implemented an increase in the rating for the Veteran's neck scars to 10 percent, effective August 30, 2002, that was granted in a March 2011 supplemental statement of the case (SSOC).  The Veteran has not filed a notice of disagreement (NOD) from this rating decision (and the matter of the rating for left arm ulnar nerve neuropathy is not before the Board).  As the scar rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating) the appeal as to that issue continues.  See AB v. Brown, 6 Vet. App. 35 (1993).
 

FINDINGS OF FACT

1. Throughout the appeal period the Veteran's residuals of left ulna and radius fractures have been manifested by some limitation of pronation and supination, but the hand is not fixed;  limitation of flexion greater than at 110 degrees is not shown; limitation of extension, ankylosis, or nonunion of the radius or ulna is not shown. 

2. Competent medical evidence shows the Veteran's neck scars have been moderate; disfiguring, throughout, but not severe, and are manifested by one characteristic of disfigurement (but not more).


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for left ulna and radius fracture residuals is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5206, 5207, 5213 (2011).  

2. The Veteran's neck scars warrant a 10 percent rating from February 4, 1992 (but not earlier); a rating in excess of 10 percent is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, (Code) 7800 (effective prior to August 30, 2002), Code 7800 (effective August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, a September 2004 letter provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It notified him of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A March 2011 SSOC readjudicated the issues after the Veteran and his representative were given an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran has received the generic-type notice required under Vazquez-Flores.  It is not alleged that notice in this case was less than adequate.   

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in May 2010.  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disabilities, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Left forearm rating

At the outset, the Board notes, again, that a March 2011 rating decision granted service connection and a separate compensable rating for neurological impairment as secondary to the ulna and radius fracture residuals.  The Veteran has not appealed that determination, and the matter of the rating for neurological impairment is not at issue herein.

The Veteran's left forearm disability has been rated under Code 5213 for impairment of supination/pronation.  Limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation warrants a 20 percent rating.  Limitation of pronation with motion lost beyond the middle arc warrants a 20 percent rating (minor extremity) or a 30 percent rating (major extremity).  38 C.F.R. § 4.71a.

Limitation of motion of the forearm may also rated under Code 5206 (for limitation of flexion) and Code 5207 for limitation of extension.  Under Code 5206, minor extremity flexion limited to 55 degrees warrants a 30 percent rating.  Under Code 5207, minor extremity extension limited to 100 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.

[For VA compensation purposes, normal flexion and extension of the elbow is from 0 degrees of extension to 145 degrees of flexion, forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.]

The Veteran's right upper extremity is his dominant extremity (based on his self-report on May 2010 VA examination).  See 38 C.F.R. 4.69 (a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major)].  Accordingly, his left arm disability is rated as in the minor extremity.

The Veteran's claim for increase was received in February 1993.  As his left ulna and radius fracture residuals are rated 20 percent the Board will look to whether a rating in excess of 20 percent may be warranted under any applicable criteria.  

A July 1993 VA consultation report notes that the Veteran reported some weakness of grip and pinch on the left side for several years.  There was an obvious loss of some muscle mass in the extensors of the left wrist.  There was slight limitation of supination and pronation in the left forearm.  

On July 1993 VA examination there was deformity around the left forearm and very mild diminished left grip strength without atrophy.  There was some limitation of rotation to the outside of the left forearm.  The diagnoses were history of fracture of the left forearm with residual minor ulnar and radial neuropathy.     

On October 2004 VA examination the Veteran reported that he had experienced pain in his left arm which was minimal in the forearm but with occasional flare-up ever since his injury in service.  The Veteran was noted to have lost his ability to supinate his arm fully but had regained the ability to pronate the wrist.  He reported problems using hammers, drills, and keyboards.  He worked as a construction manager and could not use a keyboard with his left hand.  There was no associated numbness.  The elbow was nontender.  Left extremity range of motion testing revealed pronation to 90 degrees, supination to 25 degrees (lacking 55 degrees), flexion to 110 degrees (lacking 30 degrees), extension to 0 degrees.  There was mild crepitus with rotational movements of the elbow, mainly over the lateral epicondyle.  The diagnosis was left forearm fracture, status post operative repair. 

On May 2010 VA examination the Veteran reported that since his injury in service he had experienced episodic numbness, tingling in the left fingers, loss of grip strength, and resulting difficulty using tools such as hammers, drills, and keyboards.  The course since onset was progressively worse, treated with nonsteroidal anti-inflammatory drugs and exercise.  The Veteran stated that he was right-handed.  He reported left elbow and forearm symptoms of deformity, pain, stiffness, weakness, incoordination, tenderness, decreased speed of joint motion, loss of motion, and numbness of the fingers.  There were no instability, giving way, dislocation or subluxation, locking episodes, or effusions.  There were moderate daily flare-ups, 5 minutes in duration, precipitated by lifting or rotating the arm and relieved by moving the fingers and flexing the arm.  The Veteran reported that during flare-ups he avoided use until the pain and numbness subsided.  Examination of the left elbow and forearm revealed tenderness and abnormal motion but no objective evidence of pain with active motion.  Left elbow and forearm range of motion testing revealed flexion to 145 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 50 degrees without additional pain or limitations after repetitive motion.  The Veteran reported that he retired in April 2010 due to the condition of his neck, back, right knee, and left shoulder.  The diagnosis was status post fracture left radius and ulna with osteoarthritis of the left elbow with small joint effusion and limited range of motion on supination.  The examiner noted that the disability had significant effects on the Veteran's usual occupation in that he had problems lifting, carrying, reaching, and had weakness, fatigue, and decreased strength. He was assigned different duties.  Effects on usual daily activities were mild to moderate with preclusion of sports participation and severe effects on exercise.  

Diagnostic Codes 5205, 5209, 5210-5212 require pathology not shown (i.e. ankylosis, flail joint, and radius /ulna nonunion) and are not appropriate.  A rating for impairment of supination/pronation in excess of 20 percent under Code 5213 requires that the hand be fixed in supination or hyperpronation.  As the Veteran's left hand is not been shown to be so fixed, a 30 percent rating (the maximum rating afforded under Code 5213) is not warranted.   

The Board has considered whether referral of this matter to the Director of Compensation and Pension for consideration of an extraschedular rating is warranted.  However, the symptoms shown here have never included any not encompassed by the schedular criteria, and those  criteria are not inadequate.   Finally, the Veteran has reported that he terminated his employment due to  disability other than of the left elbow (See May 2010 VA examination report), and the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  

	Left neck scars

The Veteran's left neck scars are rated under Code 7800 (for scars of the head, face, or neck), based on disfigurement.  Those criteria were revised effective August 30, 2002 (under the revision effective October 23, 2008, Code 7800 criteria remained unchanged).  Because the Veteran's claim for increase was filed in February 4, 1993, he is entitled to a rating under either the prior or (from their effective date) the revised criteria, whichever are more favorable, from October 23, 2008.  See VAOGCPREC 3-2000.  As the RO granted a 10 percent rating effective August 30, 2002 (under criteria effective from that date) the focus is on whether the criteria for a compensable rating were met earlier, and/or a rating in excess of 10 percent is warranted.  

Under the pre-August 30, 2002 criteria for rating scars, disfiguring scars of the head, face, or neck, where slight, are rated as 0 percent disabling.  When the scars are moderate; disfiguring, a 10 percent rating is warranted.  A 30 percent rating is warranted for severely disfiguring scars on the head, face, or neck, especially if the scars produce a marked and unsightly deformity of the eyelids, lips, or auricles.  A 50 percent rating requires disfiguring scars on the head, face, or neck, with complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  If, in addition to tissue loss and cicatrization, there is marked discoloration, color contrast, or the like, a 10 percent rating may be increased to 30 percent, a 30 percent to 50 percent, or a 50 percent to 80 percent.  Under Code 7805 scars could also be rated based on limitation of function of the affected part.  38 C.F.R. §§ 4.118 (as in effect prior to August 30, 2002). 

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under the criteria that came into effect August 30, 2002, Code 7800 identifies eight characteristics of disfigurement, which include: (a) a scar of 5 inches (13 centimeters) or more in length, (b) scar at least one-quarter inch (0.6 centimeters) wide at the widest part, (c) surface contour of scar elevated or depressed on palpation, (d) scar adherent to underlying tissue, (e) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters), (f) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters), (g) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters), and (h) skin indurated and inflexible in an area 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Code 7800, Note 1.  A 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features (nose, chin, forehead, eyes (including eyelids), ears, (auricles), cheeks, lips, or, with four or five characteristics of disfigurement.  Code 7805 provides for a rating under an appropriate diagnostic code for limitation of function of the affected part.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  

On July 1993 VA examination multiple scars of the neck, submandibular area, and face were noted; no further description was provided; the Veteran did not complain of the scars.   

On October 2004 VA examination the Veteran reported some discomfort in the neck region without numbness.  He had occasional discomfort in the scar area with shaving.  There was a 1.5 cm non-depressed, nontender, non-ulcerated, nondisfirguring, nonadherent scar under the left side of the chin, just under the anterior mandible and a 4 cm by 1 cm, slightly tender scar located in the crease just inferior to the ramus of the mandible which was nondisfirguring, nondepressed, nonulcerated, nonpigmented, nonadherent, and barely visible.  There was a 1.5 cm slightly hyperpigmented scar located under the pinna which was nonadherent, nontender, nonulcerated, and nondepressed.  The scars were well nourished, negligibly disfiguring, and barely visible.  The examiner opined that there was no contour distortion, adherence to underlying tissue, pigmentation changes (except for the scar under the left pinna), absence of underlying soft tissue, induration or inflexibility, no moderate or severe disfigurement or repugnancy. 

A May 2010 VA scars examination revealed a scar measuring 4 cm by 1cm and a scar of the left submental chin area measuring 2 cm by .6 cm.  The etiology of the scars was burns which were second degree and of deep partial thickness.  The percentage of the total body area affected was 1.5 percent.  The Veteran reported that there was no skin break down or pain.  The examiner noted that the scars were currently very superficial over the submental and anterior cervical triangle regions, non-disfiguring, non-adhering, and without keloid formation.  There was no inflammation, edema, or disabling effects.  There was no gross distortion or asymmetry of any feature or paired set of features.  There were no significant effects on the Veteran's occupation or usual daily activities.  The examiner noted that the Veteran's neck scars were stable and mild without disfigurement, pain, or dysfunction.  He noted that the neck scars revealed no evidence of loss of fascial or muscle, atrophy or impaired muscle tone, adherence to underlying tissues, elevation or depression on palpation, tenderness, inflammation, induration, inflexibility, contractures, edema, or limitation of motion or function.  

      Criteria in effect prior to August 30, 2002

On July 1993 VA examination multiple scars of the neck, submandibular area, and face were noted, but no further description was provided.  However, the record establishes that the Veteran's scars have been present throughout the appeal period.  There are no contemporaneous detailed descriptions of the scars from the 1990's.  Consequently, the status of the scars from the beginning of the period under consideration can only be ascertained by assessing whether current findings are the type that would have been present throughout, or whether they suggest that the disability has been evolving.  

Although VA examiners have described the scars as nondisfirguring, the Code 7800 rating criteria that came into effect August 30, 2002 provide guidance/suggestion of what characteristics are considered disfiguring.  Notably a scar .6 cm wide is considered disfiguring (the Veteran's scar is 1 cm.).  Although the revised criteria do not apply to the period before their effective date, they do add to the totality of the evidence regarding the manifestations of the disability.  On October 2004 VA examination the Veteran reported some discomfort in the neck region without numbness.  He had occasional discomfort in the scar area with shaving.  One of the scars was a slightly tender scar located in the crease just inferior to the ramus of the mandible and the other was slightly hyperpigmented and located under the pinna.   Overall, the Board finds that the evidence of record reasonably establishes that the Veteran's scars are moderate; disfiguring, as defined in the pre-August 30, 2002 Code 7800 criteria for a 10 percent rating, warranting a 10 percent rating throughout, since February 4, 1992.  See  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Veteran's scars are not shown to be severe; and they are never described as producing a marked and unsightly deformity of the eyelids, lips, or auricles, or completely or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  Accordingly a rating in excess of 10 percent under the pre-August, 30 2002 criteria is not warranted.  

      Criteria effective August 30, 2002

October 2004 VA examination revealed a 1.5 cm scar under the left side of the chin, just under the anterior mandible and a 4 cm by 1 cm, scar located in the crease just inferior to the ramus of the mandible.  May 2010 VA scars examination revealed a scar of the left anterior neck measuring 4 cm by 1cm and a scar of the left submental china area measuring 2 cm by .6 cm.  Under Code 7800 characteristic (b) of disfigurement is a scar at least one-quarter inch (0.6 centimeters) wide at the widest part.  Accordingly, the Board finds the assigned 10 percent rating for one characteristic of disfigurement under Code 7800 from August 30, 2002 to be appropriate.  Next the focus is on the revised criteria that would provide for a rating in excess of 10 percent.

None of the scars is: 5 inches or more in length, elevated or depressed on palpation, adherent to underlying tissue, hypo- or hyper-pigmented in an area exceeding 6 square inches, of abnormal texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches, manifested by underlying soft tissue missing in an area exceeding 6 square inches, or indurated and inflexible in an area 6 square inches.  Accordingly, two or three characteristics of disfigurement are not shown.  There is no report of visible or palpable tissue loss or either gross distortion or asymmetry of one feature or paired set of features.  Accordingly, a rating in excess of 10 percent under the revised Code 7800 criteria is not warranted.  

The Veteran does not allege and the medical evidence does not show that his scars cause limitation of motion or function or that there are 3 or 4 scars that are unstable or painful.  Consequently, a higher rating under Codes 7804 or 7805 is not warranted at any time during the appeal period.    

In summary a 10 percent rating for the neck scars is warranted from the earlier effective date of February 4, 1992.  The criteria (prior and revised) for a rating in excess of 10 percent are neither met, nor approximated at any time during the appeal period, and a rating in excess of 10 percent is not warranted for any period of time.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to neck scars that are not encompassed by the ratings assigned.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 
Finally, as the neck scars are neither alleged, nor suggested by the record, to impact on the Veteran's employability.  Therefore,  the matter of entitlement to a total rating based on individual unemployability is not raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 20 percent for residuals of left ulna and radius fractures is not warranted.  

A 10 percent rating for neck scars is granted from the earlier effective date of February 4, 1992; to that extent the appeal is allowed, subject to the regulations governing payment of monetary awards.  A rating in excess of 10 percent for the neck scars is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


